Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a first straight periphery which makes a non-zero angle with the first partial major axis, contacts or crosses the first partial major axis, and interconnects the first end and the second end, and a first slit extended in a direction to make a non-zero angle with the first partial major axis”. These features reflect the application’s invention and are not taught by the pertinent prior arts Lim (US 20120038526) and Ding (US 20120229366). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Lim and Ding to include features of amended claim 1.
Dependent claims 2-4 and 6-18 are considered to be allowable by virtue of their dependencies on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAI V TRAN/Primary Examiner, Art Unit 2845